        Case 1:19-cr-00131-PAE Document 399 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------- x
                                     :
 UNITED STATES OF AMERICA            :                     ORDER
           - v. -                    :
                                     :                     19-CR-131-10 (PAE)
 KARI PARKER,                        :
                                     :
           Defendant.                :
                                     :
 ----------------------------------- x

PAUL A. ENGELMAYER, District Judge:

              IT IS HEREBY ORDERED that the terms of supervised release for KARI

PARKER, the defendant, be amended to include the following additional conditions:

   1. The defendant shall stay-away from                    , including but not limited to the
      residence, business, school, and place of employment of              ; shall avoid
      communicating with               by mail, telephone, email, voicemail, or other electronic
      means directly or indirectly; and contacting             through third parties.

   2. The defendant shall refrain from engaging in violence against             or threatening
      violence against            , directly or indirectly.

   3. The defendant shall be subject to a mental health evaluation and mental health treatment,
      as directed by the Probation Department.



SO ORDERED.


Dated: New York, New York
                  5 2020
            June ___,



                                                       
                                                   _______________________________
                                                   HONORABLE PAUL A. ENGELMAYER
                                                   UNITED STATES DISTRICT JUDGE
                                                   SOUTHERN DISTRICT OF NEW YORK
